Allen, J.
The statement of 18 January, 1915, is a sufficient compliance with the statute. But if it was not, the Hospital Company waived any objection to it when it accepted the statement and paid money to the plaintiff on it. There is also evidence that thereafter the Hospital Company owed the contractor $501.98, which, if true, entitled the plaintiff to its pro rata part thereof. There was therefore error in the ruling of his Honor.
We have not considered the legal effect of the statements made by the contractor to the owner from time to time because we fail to find evidence of any amount due when they were made.
Reversed.